TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00278-CR
                                        NO. 03-13-00279-CR



                                Johnathan Aire Johnson, Appellant

                                                   v.

                                    The State of Texas, Appellee


            FROM THE COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY
  NOS. 12-1220CR & 12-1688CR, HONORABLE LINDA RODRIGUEZ, JUDGE PRESIDING



                              MEMORANDUM OPINION


                 Robert A. Caine, appointed counsel for appellant Johnathan Aire Johnson, has filed

a motion to dismiss these appeals and vacate the judgments of conviction because both underlying

criminal actions have been dismissed.1 Johnson has been found incompetent to stand trial with no

possibility of regaining competence in the foreseeable future and does not meet the criteria for

civil commitment. See Tex. Code Crim. Proc. art. 46B.084. Caine informs us that Johnson has

not disclosed his current whereabouts or contact information and did not attend a meeting to sign

his consent to dismissal of these appeals. Under these extraordinary circumstances, Caine requests

waiver of the requirement for appellant’s signature to this motion. See Tex. R. App. P. 2, 42.2(a).




       1
           The trial court’s March 18, 2014 orders of dismissal are attached as exhibits to the motion.
               We grant the motion, vacate the judgments without regard to the merits, and dismiss

these appeals. See Tex. R. App. P. 2, 42.2(a), 43.2(e).




                                             Jeff Rose, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Vacated and Dismissed

Filed: April 9, 2014

Do Not Publish




                                                2